UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 7, 2012 Commission File No. 0-11178 UTAH MEDICAL PRODUCTS, INC. (Exact name of Registrant as specified in its charter) UTAH 87-0342734 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 7043 South 300 West Midvale, Utah84047 Address of principal executive offices Registrant's telephone number: (801) 566-1200 ITEM 1.01 Entry Into a Material Definitive Agreement On December 7, 2012, Utah Medical Products, Inc. (UTMD) and JPMorgan Chase Bank, N.A. (Chase) modified the loan agreement they entered into on March 17, 2011 and subsequently amended on September 23, 2011. This second amendment reduces the monthly principal payment to $116,666.67 from $233,333.33. The 50% reduction is needed because UTMD has paid off $9.3 million of the $14.0 million initial loan amount in the first 20 months of the 5 year loan. A copy of the modification agreement is attached hereto as Exhibit 1. ITEM 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant The information provided in Item 1.01 of this Current Report on Form 8-K is incorporated herein by reference. (d) Exhibits Exhibit # SEC Reference # Title of Document 1
